Election/Restrictions
Applicant’s election without traverse of the drive train shown in Fig. 2 (Species II) in the reply filed on December 22, 2021 is acknowledged.

Claims 2, 8 & 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.
In the reply claim 2 is identified as reading on the elected species.  However that claim does not read on the elected species.  Only an unelected species is disclosed as comprising a thermal coupling.  See paragraphs 0039 & 0040.
In the reply claim 8 is identified as reading on the elected species.  However that claim does not read on the elected species.  Only unelected species are disclosed as comprising a thermal securing element whose volume varies..  See paragraphs 0045 & 0059.
In the reply claim 10 is identified as reading on the elected species.  However that claim does not read on the elected species in which the drive input element is a flanged hub, not a shaft.  See paragraph 0048.

Information Disclosure Statement
The information disclosure statement filed October 29, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the 

Drawings
The drawings are objected to because the same reference numerals used to identify features in Fig. 1 are used to identify modifications of those features in Fig. 2 and used again to identify further modifications of those features in Fig. 3.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
Claims 1, 3-7 & 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites, “the thermal overload safeguard is configured such that . . . the drive input element and the drive output element are mutually mechanically decoupled above the critical temperature.”  However, the thermal securing element 20 of the thermal overload safeguard 12 is disclosed only as having a “material weakening/notch 34” (see paragraph 0050).  The specification provides no explanation as to how to make a notch that would necessarily cause thermal overload safeguard 12 to decouple a drive input and output elements above a particular temperature. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity 
Claim 4 recites, “the thermal securing element varies the mechanical properties thereof above the critical temperature”.  However, the thermal securing element 20 is disclosed only as having a “material weakening/notch 34” (see paragraph 0050).  The specification provides no explanation as to how to make a notch that would necessarily vary the mechanical properties of thermal securing element 20 above a particular temperature. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 6 recites, “the thermal securing element melts above the critical temperature”.  However, the thermal securing element 20 is disclosed only as having a “material weakening/notch 34” (see paragraph 0050).  The specification provides no explanation as to how to make a notch that would necessarily cause the thermal securing element 20 to melt above a particular temperature. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 7 recites, “the thermal securing element breaks above a critical temperature and a predefined force.”  However the specification fails to disclose, much less enable the making of, a the thermal securing element that breaks above a critical temperature and a predefined force.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation, “a critical temperature”.  It is unclear if this critical temperature is the same as, or different from, that previously recited.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 4, 6, 7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharples, US 3,064,454.  Sharples discloses a drive train (10), comprising: 
a drive input element (12); 
a drive output element (14); and 
a thermal securing element (26), wherein the thermal securing element is configured such that there is a connection between the drive input element and the drive output element below a critical temperature, and the drive input element and the drive output element are mutually mechanically decoupled above the critical temperature (col. 2, lines 33-45).

Claim(s) 1, 3-7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehringer, US 3,889,789.  Boehringer discloses a drive train (10), comprising: 
a drive input element (12); 
a drive output element (14); and 
a thermal securing element (32-38), wherein the thermal securing element is configured such that there is a connection between the drive input element and the drive output element below a critical temperature, and the drive input element and the drive output element are mutually mechanically decoupled above the critical temperature (col. 1, lines 41-46),
wherein the thermal securing element is configured as a spring (38).

Claims 1, 3-7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spicer, US 2,140,723.  Spicer discloses a drive train, comprising: 

a drive output element (63); and 
a thermal securing element (66), wherein the thermal securing element is configured such that there is a connection between the drive input element and the drive output element below a critical temperature, and the drive input element and the drive output element are mutually mechanically decoupled above the critical temperature (page, 1, col. 1, lines 39-55 and page 2, col. 2, lines 35-65),
wherein the thermal securing element is configured as a pin (66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Swadley and Roberts disclose drive trains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679